NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 15-30371

                  Plaintiff-Appellee,            D.C. No. 2:00-cr-00368-JCC

   v.
                                                 MEMORANDUM*
 DWAYNE MICHAEL LAUKA,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Dwayne Michael Lauka appeals from the district court’s judgment and

challenges the 35-month term of supervised release imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Lauka contends that his term of supervised release exceeds the maximum

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
period authorized by 18 U.S.C. § 3583(h). Specifically, he claims that the district

court failed to reduce his supervised release term by 24 months to reflect the 24-

month term of imprisonment that he served upon revocation of his supervised

release in the Districts of Oregon and Eastern California. We disagree. Lauka’s

sentence in the instant case is based on his violations of the supervised release

conditions imposed following his conviction in the Western District of

Washington; he is not entitled to credit for the post-revocation sentence imposed in

connection with his convictions in the Districts of Oregon and Eastern California.

See United States v. Hertler, 776 F.3d 680, 684 (9th Cir. 2015) (section 3583(h)’s

reference to “any term of imprisonment” refers to the post-revocation terms of

imprisonment imposed with respect to the same underlying offense).

      Lauka next contends that the district court failed to consider the sentencing

factors and explain adequately its reasons for imposing the term of supervised

release. We review for plain error, see United States v. Valencia-Barragan, 608
F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects that the district

court considered only the proper 18 U.S.C. § 3583(e) sentencing factors and

adequately explained its reasons for determining that a term of supervised release

was warranted. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

                                          2                                    15-30371
banc). Moreover, the sentence is not an abuse of the district court’s discretion in

light of the section 3583(e) sentencing factors and the totality of the circumstances,

including Lauka’s extensive criminal history and breach of the court’s trust. See

Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Miqbel, 444 F.3d
1173, 1182 (9th Cir. 2006).

      AFFIRMED.




                                          3                                    15-30371